1.The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 and 5-7 is/are rejected under 35 U.S.C. 102(a1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Bojkova et al essentially for reasons of record noting the following.
The disclosure at paragraph 0033 of the applied reference discloses that the amount of active hydrogen material in (b)—ie, applicant’s component C—and the amount of polyurethane prepolymer can be chosen so that the OH/NCO ratio is .85-1.1—ie, well within the instantly claimed .8-.99 range.  Also, given that some amount of diol/polyol is used, such being reference material (c) and applicant’s component B, it would appear reasonable that the instant .02-.30 ratio would be inherently met.  Again, if not met, it is submitted that the exact amount of diol/polyol used would have been within the skill level of the art dependent on the exact properties desired for the composition.  

3.Applicant's arguments filed February 24, 2021 have been fully considered but they are not persuasive. Applicant submits that Bojkjova et al does not show the instant C/A ratio.  However, paragraph 0033 does in fact teach it.  What appears to be lacking in the reference is an exact teaching of the instant B/A ratio.  However, the instant B/A ratio is as low as .02 and it is submitted that such a value, if not inherent in Bojkova et al, would clearly have been obvious thereover.  There is no probative indication of any unexpected benefit using the instant ratios.  While Example 3, which meets the instant ratios, may be better in certain aspects than Example 2, which does not, Example 3 does not appear to be markedly better than Example 1, which also falls outside the instantly claimed ratios for B/A and C/A like Example 2.  Hence, any argument that the instant ratios provide a better product simply is not probative at this point.  
4.THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina A Johnson, can be reached at telephone number 571 272-1176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
        

/MATHIEU D VARGOT/Primary Examiner, Art Unit 1742